ICJ_061_WesternSahara_UNGA_NA_1975-10-16_ADV_01_NA_03_EN.txt. 78 SAHARA OCCIDENTAL (DECL. IGNACIO-PINTO)

M. IGNACIO-PINTO, juge, fait la déclaration suivante:

Je n’ai pu souscrire qu’en partie à l’avis de la Cour internationale de Justice
en date du 16 octobre 1975 et seulement parce que, en son dernier considérant
(par. 162), la Cour

«conclut que les éléments et renseignements portés à sa connaissance
n’établissent l'existence d’aucun lien de souveraineté territoriale entre le
territoire du Sahara occidental d’une part, le Royaume du Maroc ou
l’ensemble mauritanien d’autre part. La Cour n’a donc pas constaté
l’existence de liens juridiques de nature à modifier l’application de la
résolution 1514 (XV) quant à la décolonisation et en particulier l’ap-
plication du principe de l’autodétermination grâce à l'expression libre et
authentique de la volonté des populations du territoire. »

Je rejette en conséquence toute la partie de l’exposé de la Cour qui déclare
qu’au moment de la colonisation espagnole il. y avait des liens juridiques
d’allégeance entre le sultan du Maroc et certaines tribus du territoire en même
temps que d’autres liens juridiques entre l’ensemble mauritanien et le terri-
toire du Sahara occidental.

Mon opposition contre l’avis consultatif provient de ce que je considère
que, s’il appert que la Cour est fondée à se déclarer compétente aux termes des
dispositions de l’article 96 de la Charte des Nations Unies d’une part et de
l'article 65 du Statut de la Cour d’autre part pour recevoir de l’Assemblée
générale des Nations Unies la requête d’avis consultatif, il eût été opportun
qu’en raison de certaines circonstances de la cause ab initio la Cour, usant de
son pouvoir discrétionnaire, après avoir déclaré recevable la requête quant à
la forme, la rejette quant au fond parce que les questions telles qu’elles étaient
posées constituent une sorte de questions pièges, lesquelles amenaient de
toute manière à la réponse attendue en l’espèce, la reconnaissance de droits de
souveraineté au Maroc d’une part et à la Mauritanie d’autre part sur telle ou
telle autre partie du Sahara occidental.

Pour abréger et éviter des répétitions inutiles, je puis me rallier aux
observations de M. Petrén portant sur l’interprétation du paragraphe 162 de
l'avis et les raisons pour lesquelles mon collègue, comme moi-même, rejette
dans ce paragraphe tout ce qui ne concerne pas les liens de souveraineté sur le
territoire de la part du Maroc ou de l’ensemble mauritanien, partie du
paragraphe que je puis accepter.

Judge NAGENDRA SINGH makes the following declaration:

While agreeing with the Advisory Opinion and the emphasis that it places
on ascertainment of the will of the people “genuinely expressed” as the basic

70
79 WESTERN SAHARA (DECL. NAGENDRA SINGH)

pillar of self-determination it may be worthwhile to throw more light on the
nature and character of the legal ties which remain the subject-matter of
Question II of General Assembly resolution 3292 (X XIX) by which the Court
is seised of the present request for an Advisory Opinion. No tribunal would
appear to depart from its judicial character if it were to state precisely the
implications of those ties in terms of decolonization which is the very object
and the main theme of the exercise pending before the General Assembly.
This is a vital aspect which has to be stated fully and in clear and un-
ambiguous terms to enlighten the General Assembly.

In addition there are other aspects, perhaps equally important; which merit
attention and require to be appropriately emphasized to convey the full
significance of the Advisory Opinion. These matters which weigh with me are
briefly stated below.

I

Both Morocco and Mauritania have pleaded on certain pertinent aspects
and details of the decolonization process which need to be emphasized.
Counsel for Morocco in his oral argument before the Court stated:

“Even in the event that the General Assembly should decide that for
the implementation of the principle of self-determination, a referendum
should be held, even in such a case, it would be useful to know whether,
bearing in mind the existence of legal ties with a country at the time of
colonization of this territory by. Spain, it would not be as well to lay
before the populations the problem of their future re-attachment, of
their return, or on the contrary of their detachment from, ex hypothesi,
their former mother country.” (Hearing of 26 June 1975.)

“... this problem of the wording of the questions to be put in some future
referendum is to some extent clarified by the need for the General
Assembly to be in possession of all the elements of this matter . . .” (ibid.)
(emphasis added).

The Court, having reached the correct conclusion that there were no legal ties
of such a nature as might “affect the application of resolution 1514 (XV) and,
in particular, of the application of the principle of self-determination through
the free and genuine expression of the will of the peoples of the territory”
would appear to be justified in proceeding further by indicating the extent
to which those legal ties that did exist could have a bearing on the
decolonization process and if so what concrete shape it could take.

Those legal ties which the Court found to exist at the time of Spanish
colonization between Western Sahara and Morocco or Mauritania were not
of such a character as to justify today the reintegration or retrocession of the
territory without consulting the people. The main reason for this conclusion is
simply that, at the time of Spanish colonization, there was no evidence of the

71
80 WESTERN SAHARA (DECL. NAGENDRA SINGH)

existence of one single State comprising the territory of Western Sahara and
Morocco, or Western Sahara and Mauritania, which would have been
dismembered by the colonizer and thus justify reunion on decolonization at
the present time. Accordingly, the facts and circumstances of this case would
not attract the provisions of paragraph 6 of resolution 1514 (XV) which
holds disruption of national unity or territorial integrity of a country as
incompatible with the Charter of the United Nations and thus points to
reintegration of territory. Nevertheless, as the Court finds that there were
certain legal ties in existence, it becomes necessary to proceed to assess them
with the sole purpose of evaluating them to ascertain if they indicate a definite
step in terms of the decolonization process. In short the strength and efficacy
of these ties though limited must still be held to be of such an order as to point
in the direction of the possible options which could be afforded to the
population in ascertaining the will of the people. These options, in
accordance with resolution 1541 (XV) as well as 2625 (XXV), could be either
integration with Morocco or with Mauritania or having free association with
any one of them or for opting in favour of a sovereign independent status of
the territory. Even if it is conceded that the procedures for decolonization lie
within the exclusive province of the General Assembly it is yet appropriate
for a court to point out the relationship between the existence of the legal ties
and the decolonization process in order fully to enlighten the General
Assembly. To do so is not to trespass on the prerogatives of the General
Assembly but to fulfil the role as the principal judicial organ of the United
Nations,

There are some valid reasons for going this far but no farther. First, taking
into consideration the very raison d’étre of resolution 3292 (XXIX) it is clear
what the General Assembly expects in the answer to Question IT is the Court’s
appraisal of the nature of these legal ties “which must be understood as
referring to such legal ties as may materially affect the method or the policies
and procedures to be applied in the decolonization of Western Sahara”. If the
Court cannot be “unmindful of the purpose for which its opinion is sought” it
stands to reason that while remaining well within its judicial bounds the
Court should proceed far enough to make clear those aspects of the available
options which are open to the people of the territory in any method of their
consultation particularly when the Court holds that consultation is essential.

The second reason is that there have been specific pleadings on this matter
both by Morocco and Mauritania, as cited above, and these need not be
totally ignored.

IX

The Court has recognized the validity of the principle of self-
determination, “defined as the need to pay regard to the freely expressed
will of the peoples”. Furthermore the Court has rightiy concluded that the
need for ascertaining the freely expressed will of the people is not in any way
affected by the present request of the General Assembly for an advisory

72
81 WESTERN SAHARA (DECL. NAGENDRA SINGH)

opinion. In my opinion the consultation of the people of the territory
awaiting decolonization is an inescapable imperative whether the method
followed on decolonization is integration or association or independence.
This is established by not only the general provisions of the United Nations
Charter but also by specific resolutions of the General Assembly on this
subject. Apart from Articles 1, 2, 55 and 56 of the Charter and paragraphs 2
and 5 of resolution 1514 (XV) which bring out this aspect generally there are
also specific provisions such as contained in principles VII and IX of
resolution 1541 (XV) which categorically state “integration should be the
result of the freely expressed wishes of the territory’s peoples”. It is principle
VI (c) of resolution 1541 (XV) which prescribes integration as a method of
decolonization and principle IX (b) imposes the condition of consultation of
the people as the means of achieving self-determination by integration. Again
resolution 2625 (XXV) concerning friendly relations goes a long way to
further emphasize the point that on decolonization the “emergence into any
political status” has to be “freely determined by a people”. Thus even if
integration of territory was demanded by an interested State, as in this case, it
could not be had without ascertaining the freely expressed will of the
people —the very sine qua non of all decolonization.

However, I am in agreement with the clarification given by the Court to
that aspect of the matter which relates to certain cases in which the General
Assembly has dispensed with the requirement of consulting the inhabitants
of a given territory. It follows, in my view, that the principle of self-
determination could be dispensed with only if the free expression of the
will of the people was found to be axiomatic in the sense that the result was
known to be a foregone conclusion or that consultations had already taken
place in some form or that special features of the case rendered it
unnecessary. Such exceptional circumstances are possible and could exist but
they do not appear to be present in this case so as to do away with the salutary
principle of ascertainment of the freely expressed will of the people of the
territory who could, on consultations, elect to integrate with any one of the
adjoining interested States if they so desired.

Again, cases falling under paragraph 6 of resolution 1514 would remain
outside this rule. In any event, as stated earlier, the facts disclosed here do not
point to the application of that particular provision of the said resolution.

INT

Another aspect which is equally important to me relates to the Court’s
observations concerning respect for the fundamental principle of consent to
jurisdiction if in any case the requirement of such consent was circumvented
by resorting to the advisory proceedings of the Court. In this case Spain has
not given its consent to adjudication of the questions formulated in resolution
3292 (XXIX). Furthermore, it did not agree to Morocco’s proposal to move
the Court in contentious proceedings. It was necessary, therefore, for the

73
82 WESTERN SAHARA (DECL. NAGENDRA SINGH)

Court to clarify the legal position resulting from the Spanish contention that
there was lack of consent to invoke the Court’s jurisdiction. The conclusion is
warranted that although there are two distinct channels of the Court’s
jurisdiction, namely advisory and contentious and although “consent of
States, parties to a dispute, is the basis of the Court’s jurisdiction in
contentious cases while the situation is different in regard to advisory
proceedings” since the Court’s reply is only of an “advisory character” and
given “not to States but to the organ entitled to request it” (I.C.J. Reports
1950, p.71), there could still be certain circumstances in which lack of
consent of an interested State could render the giving of an advisory opinion
incompatible with the Court’s judicial character. The Court, therefore, has
stated that if a request for an advisory opinion was made in circumstances
which clearly disclosed that the intention or the purpose was to circumvent
the principle of consent a situation would arise in which “the powers of the
Court under the discretion given to it by Article 65, paragraph 1, of the
Statute would afford sufficient legal means to ensure respect for the
fundamental principle of consent to jurisdiction”.

No such bypassing of this salutary principle has taken place in the present
proceedings because the object of the request for an opinion has been to
obtain from the Court legal advice which the General Assembly considers of
assistance in the discharge of its functions in relation to the pending
decolonization of a territory. What is of importance, therefore, in this context
is the recognition given to the principle of judicial propriety which would
oblige the Court to refuse an opinion on the ground of the existence of a
“compelling reason” for doing so, if the purpose behind the request for an
opinion was to defeat the principle that a State is not obliged to submit its
disputes to judicial settlement without its consent. This also enlightens the
General Assembly in the use of Article 96 of the Charter by asserting that
consent of an interested State still continues to be relevant even in advisory
proceedings, “for the appreciation of the propriety of giving an opinion”.

M. AMMOUN, Vice-Président, MM. FORSTER, PETREN, DILLARD, DE
CASTRO, juges, et M. Bont, juge ad hoc, joignent à lavis consultatif les
exposés de leur opinion individuelle.

‘

M. RuDA, juge, joint à Vavis consultatif l'exposé de son opinion
dissidente.

(Paraphé) M.L.
(Paraphé) S.A.

74
